Citation Nr: 1215915	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, status post prostatectomy, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to October 1957. This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction of this appeal was subsequently transferred to the Montgomery, Alabama, RO. 

The Veteran testified before the undersigned Veterans Law Judge in September 2011. A transcript of that proceeding has been associated with the claims file. The appeal was remanded for additional development in November 2011.

In March 2008, the Veteran submitted a medical opinion linking a skin disorder to his active service. This may be a claim for service connection for a skin disorder. This matter is REFERRED to the RO for proper development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he contracted prostate cancer as a result of in-service exposure to ionizing radiation. As was explained in the November 2011 remand, presumptive service connection under 38 C.F.R. § 3.309(a) (for chronic diseases) is not for application here. In addition, prostate cancer is not among one of the diseases listed under 38 C.F.R. § 3.309(d) (for diseases specific to radiation-exposed Veterans). Accordingly, service connection under this regulation is also not for application. Regardless, the Veteran may still be entitled to service connection on a direct basis. Combee v. Brown, 34 Vet. 3rd 1039-(Fed. Cir. 1994).

In January 2012, the Board remanded this claim for a VA opinion/examination. The examiner was asked to consider direct service connection. He was also asked to consider whether prostate cancer was aggravated by service or a service-connected disability (i.e., colon cancer). The examination report is a disability benefits questionnaire, and the examiner checked relevant boxes and filled in information where appropriate. The examiner failed to check a box under the portion for secondary service connection, despite the fact that the Board asked about the relationship between the service-connected colon cancer and the prostate cancer. The Board errs as a matter of law when it fails to ensure compliance with its remand orders, and further remand is mandated if it does not.  Stegall v. West, 11 Vet. App. 268 (1998). An addendum to this opinion must be obtained.

Given the time that will pass during the processing of this remand, updated VA and private records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain updated VA and private medical records. Evidence of attempts to obtain these records should be associated with the claims file.

2. After completion of the foregoing, the RO/AMC should obtain an addendum to January 2012 VA examination for prostate cancer (status post prostatectomy). The RO/AMC should assure that relevant records, including those in the Virtual VA system, are available to the VA examiner.

Based on a review of the claims folder, the various studies filed by the Veteran, and the Veteran's lay statements/testimony regarding radiation exposure, the VA examiner should address the following question as to the Veteran's prostate cancer: 

Is it at least as likely as not (50/50 probability) that prostate cancer is related to or aggravated by service-connected disability colon cancer?

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. He/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

(The AOJ should ensure that any additional evidentiary development suggested by the examiner, including a new examination (if necessary), be undertaken so that a definite opinion can be obtained.)

3. The RO should then re-adjudicate the claim. If it remains denied, the RO should issue an appropriate SSOC and give the Veteran and his attorney the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

